                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

CHICORY COURT MADISON III LP,                      §
                                                   §
        Plaintiff,                                 §
v.                                                 §    Civil Action No. 3:19-CV-2503-L
                                                   §
DANIY’EL BEY,                                      §
                                                   §
        Defendant.                                 §

                                               ORDER

        On December 19, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 7) was entered, recommending that the court sua sponte remand

this action to Dallas County Justice Court, Precinct 1, Place 1, for lack of subject matter jurisdiction.

No objections to the Report were filed.

        Having considered the Notice of Removal, record, and Report, the court concludes that the

findings and conclusions of the magistrate judge are correct, and accepts them as those of the court.

Accordingly, the court sua sponte remands this action to Dallas County Justice Court, Precinct 1,

Place 1, from wh ich it was removed, for lack of subject matter jurisdiction. The clerk of the court

shall effect the remand in accordance with the usual procedure and term all pending motions.

        It is so ordered this 7th day of January, 2020.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Solo Page
